DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 20, 2021 has been entered.
Response to Amendment
Claims 1-17 and 19-21 are pending. Claim 1 has been amended. Claim 21 is new. The prior art rejections have been withdrawn in view of new prior art rejections.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 8-12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrell (US 2007/0254256) in view of Cross (US 5,865,619), Radmand (US 2018/0014912), and Jansheski ‘711 (US 2011/0067711).
Regarding claim 1, Farrell teaches a method of manufacturing a dental guard (orthodontic trainer 1, [0146-49], [0165], Figs. 12-18) comprising: overmolding ([0146]) a core (base member 2, [0146]) formed from a first material (nylon, [0146]) having a first softening point temperature (at least 300 degrees Celsius, [0127]) with a second material (silicone rubber, [0147-49]) having a second softening point temperature using an injection molding process, the core (base member 2) comprising a pair of continuous bite pads (portions of base member 2 including inner longitudinal frame members 12 to posterior end extend continuously, [0177], Figs. 12-18) interconnected by an anterior arch segment (anterior portion excluding inner longitudinal frame members 12, Fig. 15), each of the bite pads comprising 
Farrell teaches a method substantially as claimed. Farrell does not teach each of the bite pads comprising a continuous maxillary occlusal surface and an opposing continuous mandibular occlusal surface.
However, in the same field of endeavor of a dental guard, Cross teaches each of the bite pads (intermediate layer 276 of a hard material 276A, col. 8 ll. 43-51) comprising a continuous maxillary occlusal surface and an opposing continuous mandibular occlusal surface (abstract, Figs. 9, 10, 15, and 19.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified base member 2 of Farrell to have continuous maxillary occlusal and mandibular occlusal surfaces because col. 8 ll. 52-62 of Cross teaches such a structure spaces apart teeth, absorbs shock and clenching stress, facilitates breathing and speech, and lessens condyle pressure, force, and impact upon cartilage, temporomandibular joints, arteries, and nerves.

However, in the same field of endeavor of an oral appliance with a stiffer core surrounded by a polymer shell, Radmand teaches the core further comprising the core further comprising buccal and lingual lattice structures that extend from the bite pads (anterior wall 102 on buccal side, posterior wall 104 on lingual side, [0019], [0029], Figs. 1A-2; support found in the provisional application).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified base member 2 of Farrell to have a lattice structure on the buccal and lingual sides because [0029] of Radmand teaches that a lattice structure (having perforations or apertures) reduce the mass and provide a more comfortable wearing experience.
Farrell in view of Cross and Radmand teaches a method substantially as claimed. Farrell in view of Cross and Radmand does not teach the core extending from the bite pads at an oblique angle.
However, in the same field of endeavor of oral appliances, Jansheski ‘711 teaches the core extending from the bite pads at an oblique angle (oblique tray edges form a rigid structure, [0044], Fig. 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified base member 2 of Farrell 
Regarding claim 2, Farrell discloses the first softening point temperature
being at least 300 degrees Celsius ([0127]). Farrell teaches that the first softening point temperature must be significantly higher than the second softening point temperature in order to permit over-molding ([0148]). Farrell does not teach the softening point temperature of the silicone rubber. Farrell as modified regarding claim 1 teaches a method substantially as claimed.
However, Cross teaches wherein the second material comprises polycaprolactone (polycaprolactone, col. 9 ll. 62 to col. 10 ll. 2 of Cross).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Farrell because col. 9 ll. 62-66 of Cross teaches that including polycaprolactone helps with heat softening for fitting to a user. As modified, the second softening point temperature would consequently be at least 20 °C lower than the first softening point temperature.
Regarding claim 3, Farrell as modified regarding claim 2 teaches wherein the second softening point temperature is less than 90 °C (polycaprolactone as modified, 58-60 degrees Celsius, product data sheet of Capa 6500).
Regarding claim 4, Farrell as modified regarding claim 2  teaches wherein the second softening point temperature is from about 40 °C to about 80 °C (polycaprolactone as modified, 58-60 degrees Celsius, product data sheet of Capa 6500).
Regarding claim 5, Farrell as modified teaches wherein the first softening point temperature is greater than 80 °C (at least 300 degrees Celsius, Farrell [0127]).

Regarding claim 9, Farrell as modified teaches wherein the core (base member 2 of Farrell, intermediate layer of Cross) comprises a lattice structure that extends from the bite pads and arch segment (longitudinal frame member 70 of Farrell, [0171], Figs. 14-18). 
Regarding claim 10, Farrell as modified teaches wherein the first material comprises a polypropylene (Farrell [0031]), and wherein the core (base member 2 of Farrell, as modified in the shape of intermediate layer of Cross) is formed using an injection molding process (Farrell [0146]). 
Regarding claim 11, Farrell as modified teaches a method as substantially as claimed. As modified, the second material is not taught as comprising polycaprolactone.
However, Cross teaches wherein the second material comprises polycaprolactone (polycaprolactone, col. 9 ll. 62 to col. 10 ll. 2 of Cross).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Farrell because col. 9 ll. 62-66 of Cross teaches that including polycaprolactone helps with heat softening for fitting to a user.
Regarding claim 12, Farrell as modified teaches wherein each of the bite pads has a thickness that is greater than the thickness of at least a portion of the arch segment (inner 
Regarding claim 17, Farrell as modified teaches wherein the bite pads comprise a positioning element (cones 300 of Cross, col. 9 ll. 26-36, Figs. 9, 10, 15, 18A-B, and 19) located in a posterior portion of each bite pad (occlusal posterior pads 272) and extending from the maxillary occlusal surface of each bite pad, the positioning element being adapted to be received in the occlusal groove between the buccal and lingual cusps of a maxillary molar (cones 300 adapted to engage central fossae of molar teeth 304 of upper jaw 12, col. 9 ll. 26-36, Figs. 9, 10, 15, 18A-B, and 19).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Farrell to add cones 300 of Cross because col. 9 ll. 26-36 of Cross teaches that the cones position the appliance into alignment and thereby function as a positioning element. 

In the alternative, Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrell (US 2007/0254256) in view of Cross (US 5,865,619), Radmand (US 2018/0014912), and Jansheski ‘711 (US 2011/0067711) as applied to claim 1 above, and further in view of Herman (US 2013/0068237).
Regarding claim 2, Farrell discloses the first softening point temperature
being at least 300 degrees Celsius ([0127]). Farrell teaches that the first softening point temperature must be significantly higher than the second softening point temperature in order to permit over-molding ([0148]). In the alternative, Farrell in view of Cross and Radmand does 
However, in the same field of endeavor of manufacturing a dental guard, Herman teaches the second softening point temperature being 58-60 degrees Celsius (polycaprolactone such as Capra 6500 (Capa 6500) by Perstorp for the occlusal pad (exterior to base member), [0033]; as evidenced by the Product Data Sheet for Capa 6500, the softening point temperature is 58-60 degrees Celsius).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second material of Farrell in view of Cross and Radmand to be Capa 6500 of Herman because [0033] of Herman teaches it is an appropriate material for an occlusal pad and at least this polycaprolactone has a lower softening point than that of base member 2 of Farrell which [0148] of Farrell teaches permits over-molding to produce orthodontic trainer 1 of Farrell.
As modified, the second softening point temperature being at least 20 °C lower than the first softening point temperature (58-60 degrees Celsius is 280-282 degrees lower than at least 300 degrees Celsius).
Regarding claim 3, Farrell as modified by Cross, Radmand, and Herman regarding claim 2 teaches wherein the second softening point temperature is less than 90 °C (58-60 degrees Celsius, product data sheet of Capa 6500).
Regarding claim 4, Farrell as modified by Cross, Radmand, and Herman regarding claim 2 teaches wherein the second softening point temperature is from about 40 °C to about 80 °C (58-60 degrees Celsius, product data sheet of Capa 6500). 

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrell (US 2007/0254256), Cross (US 5,865,619), Radmand (US 2018/0014912), and Jansheski ‘711 (US 2011/0067711) as applied to claim 1 above, and further in view of Jansheski ‘766 (US 2008/0138766).
Regarding claim 6, Farrell in view of Cross, Radmand, and Jansheski ‘711 teaches a method substantially as claimed. Farrell in view of Cross amd Radmand does not teach the pair of bite pads each comprising at least one standoff extending from the maxillary occlusal surface and at least one standoff extending from the mandibular occlusal surface.
However, in the same field of endeavor of manufacturing a dental guard, Jansheski ‘766 teaches the pair of bite pads each comprising at least one standoff extending from the occlusal surfaces (horizontal portion 12a of base member 12 includes central adhesion-enhancement features 28a and 28b and peripheral cylindrical features 22a and 22b facing molar pads 14a and 14b, [0018], [0022-23], Figs. 2A-B). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the base member 2 of Farrell as modified by Cross, Radmand and Jansheski ‘711 to add central adhesion-enhancement features 28a and 28b and peripheral cylindrical features 22a and 22b of Jansheski ‘766 to both sides of (portions of base member 2 including inner longitudinal frame members 12 to posterior end) of Farrell in order to enhance adhesion to teeth engagement member 5 as taught by [0022-23] of Jansheski ‘766. Farrell has teeth engagement member 5 on both sides, 
Regarding claim 7, Farrell in view of Cross, Radmand, Jansheski ‘711, and Jansheski ‘766 as modified regarding claim 6 teaches wherein the standoff extending from the maxillary occlusal surface is longer than the standoff extending from the mandibular occlusal surface (adhesion-enhancement features 28a and 28b on maxillary occlusal surface as modified are longer than peripheral cylindrical features 22a and 22b on the mandibular occlusal surface, [0022-23] of Jansheski based on the modification regarding claim 6).

Claims 13, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrell (US 2007/0254256) in view of Cross (US 5,865,619), Radmand (US 2018/0014912), and Jansheski ‘711 (US 2011/0067711) as applied to claim 1 above, and further in view of Rasocha (US 4,664,109).
	Regarding claim 13, Farrell in view of Cross, Radmand, and Jansheski ‘711 teaches a method substantially as claimed. Farrell in view of Cross does not teach wherein each of the bite pads comprise one or more hinges formed therein that divide the bite pads into respective bite pad segments, the one or more hinges permitting pivoting of at least one bite pad segment relative to another bite pad segment. 
	However, in the same field of endeavor of dental appliances, Gores teaches wherein each of the bite pads (posterior portions 14 and 16, col. 2 ll. 3-6, Figs. 2, 4-5) comprise one or more hinges formed therein that divide the bite pads into respective bite pad segments, the one or more hinges permitting pivoting of at least one bite pad segment relative to another bite 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base member 2 of Farrell to include dentations 22 and slits 24 of Gores because col. 2. ll. 30-44 of Gores teaches that the dentations and slots move the condyle downward and forward to interrupt the line of force transmission to protect against injury enhances conformability.
	Regarding claim 14, Farrell in view of Cross, Radmand, and Gores as modified regarding claim 13 teaches wherein the one or more hinges comprise an area of reduced thickness in the bite pads (col. 2 ll. 3-6 and 39-44, Figs. 2, 4-5 of Gores). 
Regarding claim 16, Farrell in view of Cross, Radmand, and Gores as modified regarding claim 13 teaches each of the bite pads comprising at least two hinges, wherein at least one hinge in each bite pad is parallel to a longitudinal axis of the bite pad and at least one other hinge in each bite pad is transverse to the longitudinal axis of the bite pad (slots 24 are parallel to a longitudinal axis and spaces between dentations 22 are transverse to the longitudinal axis, col. 2 ll. 3-6 and 39-44, Figs. 2, 4-5). 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrell (US 2007/0254256) in view of Cross (US 5,865,619), Radmand (US 2018/0014912), Jansheski ‘711 (US 2011/0067711), and Gores (US 3,496,936) as applied to claim 13 above, and further in view of Rasocha (US 4,664,109).
 and Gores teach a method substantially as claimed. Farrell in view of Cross, Radmand, and Gores do not teach wherein the area of reduced thickness in the bite pads comprises a pair of superposed trenches, one of the trenches being formed in the maxillary occlusal surface and the other of the trenches being formed in the mandibular occlusal surface. 
However, in the same field of endeavor of dental appliances bitten by a user, Rasocha teaches wherein the area of reduced thickness in the bite pads comprises a pair of superposed trenches, one of the trenches being formed in the maxillary occlusal surface and the other of the trenches being formed in the mandibular occlusal surface (superposed trenches between projections 20, col. 3 ll. 1-12, Figs. 1, 4, 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the base member 2 of Farrell to have superposed trenches as shown in Figs. 4, 5 of Rasocha because col. 2 ll. 4-5 of Rasocha teaches that the structure greatly reduces jaw fatigue. As modified, there would be additional flexibility relative to Gores with trenches only on the underside. 

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrell (US 2007/0254256) in view of Cross (US 5,865,619), Radmand (US 2018/0014912), and Turkbas (US 2014/0238418).
Regarding claim 1, Farrell teaches a method of manufacturing a dental guard (orthodontic trainer 1, [0146-49], [0165], Figs. 12-18) comprising: overmolding ([0146]) a core (base member 2, [0146]) formed from a first material (nylon, [0146]) having a first softening 
Farrell teaches a method substantially as claimed. Farrell does not teach each of the bite pads comprising a continuous maxillary occlusal surface and an opposing continuous mandibular occlusal surface.
However, in the same field of endeavor of a dental guard, Cross teaches each of the bite pads (intermediate layer 276 of a hard material 276A, col. 8 ll. 43-51) comprising a continuous maxillary occlusal surface and an opposing continuous mandibular occlusal surface (abstract, Figs. 9, 10, 15, and 19.

Farrell in view of Cross teaches a method substantially as claimed. Farrell in view of cross does not teach the core further comprising lingual lattice structure that extend from the bite pads.
However, in the same field of endeavor of an oral appliance with a stiffer core surrounded by a polymer shell, Radmand teaches the core further comprising the core further comprising buccal and lingual lattice structures that extend from the bite pads (anterior wall 102 on buccal side, posterior wall 104 on lingual side, [0019], [0029], Figs. 1A-2; support found in the provisional application).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified base member 2 of Farrell to have a lattice structure on the buccal and lingual sides because [0029] of Radmand teaches that a lattice structure (having perforations or apertures) reduce the mass and provide a more comfortable wearing experience.
Farrell in view of Cross and Radmand teaches a method substantially as claimed. Farrell in view of Cross and Radmand differs from the method recited in claim 21 in that while the buccal lattice structures extend from the bite pads and the anterior arch segment and lingual 
However, in the same field of endeavor of manufacturing dental guards, Turkbas teaches alternative embodiments including buccal structures extending from the anterior arch segment and the bite pads and lingual structure extending from the bite pads but not from the anterior arch segment (Figs. 9-10) and an alternative embodiment wherein the lingual structure additionally extends from the anterior arch segment (Fig. 11).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Farrell such that the lattice structure includes buccal lattice structures that extend from the bite pads and the anterior arch segment and lingual lattice structures that extend from the bite pads only and not from the anterior arch segment because Figs. 9-11 of Turkbas teaches the difference in these structures as art recognized alternatives.
Allowable Subject Matter
Claims 19-20 allowed.
Claims 19-20 recite “wherein the positioning element is located on a peaked segment of the bite pad posterior portion, the peaked segment being formed by intersecting sloped bite pad segments.” While Cross (US 5,865,619) and Jansheski ‘711 (US 2011/0067711) each teach structures that constitute a positioning element, neither teaches such a structure on a peaked segment of the bit pad posterior portion, the peaked segment being formed by intersecting sloped bite pad segments. Further, the available prior art does not teach a combination that could remedy this deficiency.
Response to Arguments
Applicant’s arguments, see remarks, filed August 20, 2021, with respect to the rejection(s) of claim(s) 1-5, 8-12, and 17 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jansheski ‘711 (US 2011/0067711).
Applicant has presented arguments regarding claim 21. Those arguments have been fully considered and are persuasive regarding the previous rejection regarding claim 1. However, a rejection has been made in further view of Turkbas (US 2014/0238418).
The difference between Applicant’s claimed structure and the previous rejection lies in the absence of a lingual structure along the anterior arch element. This difference in design is presented in Turkbas as alternative embodiments and is therefore an art recognized equivalent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Washburn (US 2004/0154626) teaches buccal lattice structures that extend from bite pads and extend to the anterior arch segment and does not teach lattice structures extending from the lingual anterior arch segment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131.  The examiner can normally be reached on 8:30 AM - 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744               

/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726